 
ACOSTA, INC.
BROKER-CLIENT CONTRACT
 
THIS Agreement is made this first day of May, 2008 by and between RHG LLC d/b/a
First Blush, herein called the CLIENT, and Acosta, Inc. d/b/a Acosta Sales &
Marketing Company, a corporation organized under the laws of the State of
Delaware, herein called the BROKER.


WHEREAS, CLIENT is a manufacturer and seller, of among other things, certain
merchandise or products, as listed in Attachment No. 1 to this Agreement, and
desires to secure the services of a BROKER in the territory hereinafter
described, to negotiate the sales of said merchandise or products in CLIENT'S
name and for its account; and
 
WHEREAS, BROKER is desirous of securing the exclusive right to negotiate sales
of said CLIENT'S products or merchandise in the territory.


NOW THEREFORE, in consideration of the premises and covenants and undertakings
herein contained.
 
 
IT IS MUTUALLY AGREED AS FOLLOWS:


 
1)
TERRITORY. CLIENT hereby appoints BROKER, and BROKER hereby agrees to act for
CLIENT, as its (or his, as the case may be), sole and exclusive Representative
for negotiations of sales of the merchandise or products hereinabove enumerated,
subject to the terms, provisions and conditions hereof, within the territory as
described in Attachment No. 2 to this Agreement.



 
2)
SALES NEGOTIATIONS. All sales negotiations by BROKER for the account of CLIENT
shall be conducted in accordance with such prices, terms and conditions as
specified by CLIENT.



 
3)
INDEPENDENT CONTRACTOR. It is further understood that BROKER shall act as an
Independent Contractor of CLIENT, that neither BROKER nor its employees shall be
considered employees of CLIENT, and neither party shall in any event be held
liable or accountable for any obligations incurred by either party other than as
specified herein, it being specifically understood that the respective
businesses of each of the parties shall be operated separate and apart from each
other.



 
4)
CONFLICTS. In the event of product conflicts, both parties shall make every
reasonable effort to reach an agreement on a method for BROKER to represent the
products involved.



 
5)
APPLICABLE LAW. The laws of the State of Florida shall govern the application
and interpretation of this Agreement.



 
6)
ENTIRE AGREEMENT. It is understood that this Agreement cancels and supersedes
any and all prior agreements, oral or written, made between the parties hereto,
and can only be modified by an agreement in writing, signed by all applicable
parties.

 
1 of 6

--------------------------------------------------------------------------------


 
ACOSTA, INC.
BROKER-CLIENT CONTRACT
 
 
7)
ARBITRATION. Any controversy or claim arising out of or relating to this
Agreement shall he settled by arbitration in accordance with the rules of the
American Arbitration Association and judgment may be entered in any court having
jurisdiction thereof.



 
8)
SOLICITATION OF EMPLOYEES. CLIENT and BROKER agree that during the term of this
Agreement and for a period of six-months thereafter, that neither party will
solicit for hire, hire or otherwise encourage an employee of the other party to
leave their current employment in any manner or for any reason whatsoever.

 
 
THE CLIENT AGREES AS FOLLOWS:


 
9)
EXCLUSIVE REPRESENTATION. BROKER shall be the sole and exclusive Sales
Representative of CLIENT for negotiating sales of the merchandise and products
herein specified in the described territory, and CLIENT will either (a) make no
sales of said merchandise and products in such territory other than those
negotiated by BROKER, or (b) in case of sales made by CLIENT in such territory
other than those negotiated by BROKER, or on sales made otherwise for shipment
of CLIENT'S merchandise or products into the said territory for resale CLIENT
will pay BROKER a commission or brokerage on the merchandise and products so
sold at the rate specified in the following paragraph. Further, CLIENT agrees
not to enter into any contract with any other Sales Representative in the
territory specified herein during the life of this Agreement.



 
10)
COMMISSIONS / RETAIL SERVICE FEES. To pay BROKER 5% net on each and every sale,
as provided herein the said percentage rate of commission, or brokerage, to be
computed on the price of the merchandise or products sold after discounts and
allowances are figured, said brokerage payment to be made promptly within 30
days after the end of each month.

 
 
11)
ELIGIBLE BUYERS. To permit BROKER, consistent with the terms of this Agreement,
to negotiate sales to any and all prospective Buyers of CLIENT'S said products
throughout the entire territory defined in Attachment 2, including all customer
locations extending beyond the defined territory where the buying office is
located within the defined territory or where the customer purchases CLIENT's
products through a wholesaler located within the defined territory.

 
 
12)
SHIPMENTS. To ship the merchandise or products sold as BROKER may specify.
CLIENT shall be given reasonable notice with respect to the required shipments.
CLIENT accepts full responsibility for granting credit to Buyers.



 
13)
SALES AND PROMOTIONAL POLICIES. To keep BROKER fully informed on all sales and
promotional policies and programs affecting the specified territory.



 
14)
INDEMNIFICATION. If any claim or action be made or filed against BROKER,
claiming loss or injury of any nature whatsoever, as a result of defect in any
merchandise, purchase or use of any product manufactured, produced, or
distributed by

 
2 of 6

--------------------------------------------------------------------------------


 
ACOSTA, INC.
BROKER-CLIENT CONTRACT
 
CLIENT or for actions by any employee of CLIENT, to defend, hold harmless and
indemnify BROKER from any and all loss or damage, costs and expenses, including
legal fees, incurred by it.
 
 
THE BROKER AGREES AS FOLLOWS:
 
 
15)
CLIENT'S INSTRUCTIONS. To carryout CLIENT'S instructions with respect to the
sales of the merchandise and products specified herein.



 
16)
COMPETITIVE PRODUCTS. To keep CLIENT informed with respect to the representation
of a competitive product by BROKER.



 
17)
REPORTING PURCHASE ORDERS AND NEGOTIATIONS. To promptly report all negotiations
and purchase orders of specified merchandise and products for confirmation or
approval by CLIENT, and in negotiating sales to prospective Buyers within the
specified territory, to report negotiations to CLIENT.



 
18)
ASSIST IN COLLECTIONS. To assist CLIENT in effecting prompt and full payment by
Buyers for all deliveries of merchandise and products sold. The final
determination as to credit and credit terms shall be made only by CLIENT.

 
 
19)
CONTACT PROSPECTIVE BUYERS. To contact prospective Buyers in the assigned
territory in furtherance of sales of specified merchandise and products of
CLIENT.



 
20)
INDEMNIFICATION. If any claim or action be made or filed against CLIENT,
claiming loss or injury of any nature whatsoever, as a result of actions by any
employee of BROKER, to defend, hold harmless and indemnify CLIENT from any and
all loss or damage, costs and expenses, including legal fees, incurred by it.

 
 
DURATION OF AGREEMENT


 
21)
TERM/TERMINATION. This Agreement shall continue in full force and effect from
year to year, provided that either party may terminate this Agreement for any
reason by giving 30 days written notice of such intention to the other party.
Either party may terminate this Agreement without notice in the case of default
by the other party to any of the terms of this Agreement.

 
 
a)
In the event BROKER elects to terminate this Agreement, it is understood that
BROKER will be paid commission earned, without deductions or offset, for all
shipments of CLIENT'S products through the date of termination.



 
b)
In the event CLIENT elects to terminate this Agreement, it is understood that
BROKER will be paid commission earned, without deductions or offset, for all
shipments of CLIENT'S products through the date of termination and for a period
of 30 days thereafter if Agreement is terminated without cause.

 
3 of 6

--------------------------------------------------------------------------------


 
ACOSTA, INC.
BROKER-CLIENT CONTRACT


 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.
 
 
[ex10-1_sign1.jpg]




BROKER:
Acosta Sales & Marketing Co.
 
6600 Corporate Center Parkway
 
Jacksonville, FL 32216
   



By
   
James C. Feeser
 
V.P. - Operational Control
 
(Title)



4 of 6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

ACOSTA, INC.
BROKER-CLIENT CONTRACT


 
ATTACHMENT # 1 - PRODUCT DESCRIPTIONS


 
First Blush Juices and Teas as well other additions from time to time
Cabernet Juice
Merlot Juice
Syrah Juice
Chardonnay Juice
Cabernet White Tea
Chardonnay While Tea
 
5 of 6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

  ACOSTA, INC.
BROKER-CLIENT CONTRACT


ATTACHMENT #2 – TERRITORY




Safeway- All Divisions


6 of 6

--------------------------------------------------------------------------------

